DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
Claims 1 has been amended and claim 15 has been canceled.  Claims 7-14, 48, 110, and 171 remain withdrawn, while claims 1-5 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed but are not persuasive for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Election/Restrictions
Applicant’s election without traverse of Group I, and of the species of a) (control for identifying a genotype associated with a neoplasm) in the reply filed on July 29, 2020 is again acknowledged.  Claims 1-5 read on the elected invention and species, and are under consideration herein.
Claims 48, 110, and 171 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made withoutJuly 29, 2020.
Claims 7-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2020.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are indefinite over the recitation of the limitation “the genotype is.....or gene fusion” in amended claim 1.  It is noted that prior to this recitation, claim 1 refers to “a genotype of a first plurality of genotypes”, and states that “each genotype of the plurality of genotypes is associated with a neoplasm”.  It is not clear whether the new limitation “the genotype is....or gene fusion” is further limiting of each genotype of the plurality, or whether the reference to “the genotype” means that the only one genotype of the plurality must meet these further requirements.  As there are multiple reasonable interpretations of the claims having different boundaries, further clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
negated by the manner in which the invention was made.

Claims 1-5 remain rejected under 35 U.S.C. 103 as being unpatentable over Abdueva (US 2014/0371078 A1 [18 Dec 2014]; previously cited) in view of Berg et al (Journal of Microbiological Methods 55:303-309 [2003]; previously cited).
Abdueva discloses nucleic acid sequencing-based methods for determining copy number variations (CNVs), emphasizing the application of their methods to fetal gender 
For use in their methods, Abdueva disclose and describe the preparation of various types of in process positive controls (IPCs) (see paragraphs 259-267), including IPCs employed “to track samples through the sequencing process”, which IPCs may provide “a qualitative positive sequence dose value” for the variation or variations of interest, in order to “provide proper interpretation, and to ensure the dependability and accuracy of the data” (paragraph 263).  Abdueva disclose amplification of cfDNA in multiple different ways for use in their controls (see, e.g., paragraph 266), and teach that the source material for such amplification is within the length range specified in the claims (see, e.g., paragraph 265); Abdueva thus teaches amplified cfDNA meeting the requirements of the claims.  With regard to the “first mixture” of the control, Abdueva also teaches the use of DNA fragments generated in other ways (such as shearing) that are encompassed by the length requirements of the claims (see, e.g., paragraph 265).  Abdueva also disclose combining such nucleic acid compositions together to form a 
While Abdueva do not exemplify or explicitly disclose a single control including both amplified cfDNA and a “first mixture” as specified in the claims, in view of Abdueva’s own teachings, it would have been prima facie obvious to one of ordinary skill in the art so as to have prepared such a control.  Abdueva suggests the preparation of a control representative of target variations of interest – with different sequences represented in a manner that reflects how they would be found in test samples – in any of a variety of ways that, when put into practice, would result in the preparation of control nucleic acid mixtures meeting the requirements of the claims.  It would have been obvious to an ordinary artisan to have employed in preparing controls any of the techniques disclosed by Abdueva, simply as a matter of convenience, so as to have achieved the predictable result of preparing a functioning in-process control.  Further, to the extent that the invention requires modification of one of the controls of Abdueva – such as by substituting the use of some amplified cfDNA for sheared DNA, or vice-versa – an ordinary artisan would have recognized such a modification as the simple substitution of one known method for another to produce a desired product, achieving a predictable result.  Additionally, to the extent that the invention requires modification of one of the controls of Abdueva with respect to the type of copy number variants represented – such as for the detection of a cancer associated copy number variant 
With regard to the claim limitation of independent claim 1 stating that “the control is encapsulated by a liposome, lipid, or protein”, Abdueva further teaches that 
various methods may be used to facilitate incorporation of markers/controls into samples to be, or in the process of being, tested, with one such preferred method being the use of “cell-delivery carriers including pH-sensitive and cationic liposomes” to allow for delivery of markers into cells of a sample being tested (see paragraph 251).  Abdueva also teach that their markers/controls may be incorporated into a sample “at any stage of sample preparation that occurs prior to library preparation”, including by addition to blood or a blood fraction (again see paragraph 251; see also paragraphs 96 and 230-234); it is additionally noted that Abdueva exemplify the practice of their methods using as an initial sample peripheral blood (see Example 4).
Abdueva thus suggests the use of liposomes in or as controls in their methods; however, Abdueva does not explicitly teach the limitation that the control must be “encapsulated by” a liposome.  
Berg et al teach the use of liposomes containing target nucleic acids as “cell-mimicking vehicles” for use as internal controls in amplification-based DNA detection assays, noting that such controls may be introduced “directly into the crude biological specimens”, and that they were found to be versatile and “applicable for whole process quality control” (see entire reference, particularly the Abstract).  Berg et al teach incorporating control nucleic acids into liposomes via a freeze/thawing procedure, with 
In view of the teachings of Abdueva and Berg et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified any of the marker/control compositions taught by Abdueva – including those having the required preferred characteristics of the elected species – so as to have incorporated the control nucleic acids into liposomes prior to use (thereby meeting all requirements of the claimed control compositions).  An ordinary artisan would have been motivated to have made such a modification for the benefit of preparing a composition that would function successfully in the delivery of the marker/control nucleic acids into a sample intended for testing or in the process of being tested, as taught by Abdueva, and for the further benefit – as taught by Berg et al – of employing a control that mimics the natural target of interest (as compared to a naked nucleic acid control) and which allows for whole process quality control.  Further, given Berg et al’s teachings that their liposome controls are suitable for use in amplification 
Regarding dependent claims 2-4, the teachings noted above regarding the use of whole genomes representative of two variant alternatives, and of cancer copy number variations, are sufficient to suggest the requirements of these claims; again, Abdueva suggest a variety of different versions/modifications of their controls depending upon the target sequences of interest, including those recited in the present claims. With further regard to dependent claim 5, which encompasses different ratios of variants ranging from 1:1000-1000:1, this is clearly suggested by Abdueva’s teaching of the use of ratios that reflect the naturally occurring target (and see also, e.g., paragraph 265).
The reply of July 26, 2021 traverses the prior rejection of claims based upon the same combination of references on the following grounds. The reply summarizes the requirements of an obviousness rejection (Reply pages 6-7), and urges that the Office fails to establish a prima facie case of obviousness “because the references advanced by the Office does not teach or render “obvious to try” every element of the claimed invention, and one of ordinary skill in the art would have had no reasonable expectation of success in arriving at the claimed invention” (Reply page 7).  More particularly, applicant argues that Abdueva “does not disclose a control comprising an amplified cfDNA and a first mixture of nucleic acids encoding a plurality of genotypes associated with a neoplasm, nor does it disclose encapsulation by a liposome, lipid, or 
These arguments have been thoroughly considered but are not persuasive for the following reasons.  First, it is noted that the amended claims are rejected for the reasons given in the revised rejection set forth above, which addresses both why the claimed product is obvious, and why one of ordinary skill the art would have had a reasonable expectation of success in preparing the claimed product.  With regard to the alleged failure of Abdueva to suggest the combination of amplified cfDNA and a “first mixture” meeting the requirements of the amended claims, and specifically a “first mixture” comprising a first plurality of nucleotide sequences that encode genotypes as required by the amended claims, it is noted that while aneuploidies are clearly a preferred embodiment of the Abdueva reference, Abdueva does in fact teach multiple types of genotypes that are alternatives recited in the amended claims; see, e.g., paragraphs 48, 57, and 60 of Abdueva, noting the teaching of deletions, insertions, and 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Regarding applicant’s arguments at page 9 bridging to page 10 regarding the alleged failure of Abdueva to suggest the combination of “cfDNA obtained from a fetus with a known chromosomal aneuploidy”, it is noted that: a) Abdueva’s teachings are not in fact limited to aneuploidies, as discussed above (and Abdueva thus does in fact teach alternatives from among those now set forth in amended claim 1); and b) the claims do not require cfDNA per se, but rather “amplified cfDNA”, i.e., there is no actual requirement that the claimed product include, e.g., naturally occurring physical, extracellular material obtained from a subject sample.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, it is noted that Abdueva does teach alternative embodiments in which amplified In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, it is again noted that the claims are directed to products, not methods of their use; the prior art need only suggest products meeting the requirements set forth in the claims.  Finally, regarding the alleged lack of motivation to combine the marker nucleic acids of Abdueva with the whole process controls of Berg, it is noted that while Abdueva does teach marker nucleic acids and methods of their use, Abdueva also teaches the use of, or modification of, their marker nucleic acids for use as “Sample Controls (e.g., in Process Positive Controls for Sequencing and/or Analysis”), and discloses various embodiments and alternative uses of such controls, including controls prepared using amplified cfDNA (or cloned and amplified cfDNA), not just cfDNA (again 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634